NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objection

The drawings are objected to under 37 CFR 1.83(a). Drawings are objected because all the elements mentioned in the claim are not shown. The drawings must show every feature of the invention specified in the claims. Therefore, the limitation “the fixed frame, the first substrate, and the second substrate are composed of a same substrate”, claimed in claim 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected as being indefinite as the recited limitation “actuator units (4) comprising a flexible second substrate (4A) coupling the first substrate (3A) to the fixed frame (2)” in lines 7-8 in combination with the limitations “cause the ultrasonic oscillator 3 to swing relative to the fixed frame 2” in line 10 and “the fixed frame (2), the first substrate (3A), and the second substrate (4A) are composed of a same substrate” in lines 12-13 are confusing. While the first and second limitations indicates that the oscillator comprising the first substrate (3A), actuator units comprising the flexible second substrate (4A), and the frame (2) are three separate elements, the third limitation indicates that the fixed frame (2), the first substrate (3A), and the second substrate (4A) are composed of a same substrate. The examiner turns to the originally filed specification and best understood by the examiner, none of the sections discloses the claimed feature in a persuasive manner. None of the drawings provides any guidance so that one of ordinary skill in the art can recognize that the fixed frame (2), the first substrate (3A), and the second substrate (4A) are composed of a same substrate. From the figures and originally filed Specification, it is understood that one end of the actuator 4 is connected to the frame 2 and the 
Claims 2-19 are rejected as they fail to correct the problem of claim 1 from which they depend.

Allowable Subject Matter
Claims 1-19 would be allowable if amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Anac et al. (US 2018/0031601 A1) teaches a systems and methods are described herein for detecting and measuring inertial parameters, such as acceleration. In particular, the systems and methods relate to vibratory inertial sensors implementing time-domain sensing techniques.  
Cardarelli (US 2003/0196490 A1) teaches a MEMS-Integrated IMU on a common substrate that provides a common oscillatory drive for the operation of the gyroscopes and accelerometers. The common substrate becomes the stable member utilized in conventional IMUs. The advantages of the embodiments are smallest size, flexibility in how IMUs are configured, reduced electronics and a single package. MEMS integration also reduces uncertainties due to separately developed instruments based on different fabrication processes, materials, assembly and alignment (“Abstract”, Fig.1a-2a).
Sapuppo et al. (5,712,426) teaches a pendulous oscillating gyroscope and accelerometer, that provides acceleration and gyroscopic rate information from a single instrument. It also relates to an amplitude oscillating gyroscope that provides rate information (“Field of Invention”, Fig.2A-2C).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861